Citation Nr: 9932430	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an original rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 
rating decision of the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M & ROC) in Wichita, 
Kansas, that granted service connection for post-traumatic 
stress disorder (PTSD).



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been received by 
the RO.

2. The veteran's service-connected PTSD has resulted in 
severe social and occupational impairment that precludes 
him from securing or following substantially gainful 
employment and is currently manifested by combat-related 
nightmares and flashbacks, irritability, outbursts of 
anger and major difficulty in interpersonal relationships 
due to quick temper.



CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996), prior to November 
7, 1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 
(1999), effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

Service medical records are entirely negative for complaints 
of, or treatment for, a diagnosed psychiatric disorder.  When 
examined for discharge in August 1969, a psychiatric 
abnormality was not found.

Post service, employee records from the Health Services 
Department of the Union Pacific Railroad Company, dated from 
1978 to 1995, reflect that the veteran was suspended from 
work on several occasions, evidently starting in August 1982, 
due to anxiety, nervousness and behavior considered unsafe to 
coworkers.

VA and private medical records and examination reports, dated 
from 1984 to 1998,
are associated with the claims file.  They reflect that, 
starting in 1984, the veteran was treated in the VA Mental 
Hygiene Clinic (MHC) for a psychiatric disorder variously 
diagnosed as manic depression, panic attacks, agoraphobia, 
anxiety and PTSD.  Treatment consisted of outpatient 
psychotherapy, including anger management instruction, and 
prescribed medication.  In January and February 1989, VA 
hospitalized the veteran for treatment of depression and 
chest pain, later thought to be panic attack.  

A March 1994 VA Social and Industrial Survey report reflects 
that the veteran started work at the railroad in 1971, worked 
inconsistently due to anxiety and used a leave without pay 
policy when under stress.  He was recently placed on leave 
after threatening a superior and had returned, but believed 
he would be terminated if involved in another incident.  It 
was the interviewer's impression that the veteran would have 
been unable to hold a job without the option to take leave 
without pay when he felt too much stress.

In September 1993, the veteran was suspended from work and, 
in October 1993, Sheba Khalid, M.D., a psychiatrist, 
evaluated him as a result of interpersonal work-related 
problems.  Dr. Khalid diagnosed PTSD, of delayed type, and 
recommended continued VA MHC outpatient treatment and an 
anger control group.  Railroad health records dated later 
that month reveal that the veteran had chronic anxiety and 
depression that was controlled and he was recommended for 
continued service.  A November 1993 statement from Jerry 
Medol, director of Alternatives for Anger, is to the effect 
that the veteran was treated for anger management.  Mr. Medol 
said that when the veteran was in a crisis, he reverted to a 
survival attitude that was not helpful to him or others.

A March 1994 VA PTSD examination report reflects that the 
veteran, who was 44 years old, reported exposure to rocket 
and mortar attacks in service and that he ceased using drugs 
and alcohol in 1972.  The veteran began working for the 
railroad in 1971 and continued working there intermittently.  
He had been laid off frequently and disciplined at work for 
once threatening an official.  The veteran had just returned 
to work and tried to work four or five days a week, but 
missed work frequently due to his depression, anxiety and 
general nervousness.  He had been married to his first and 
current wife for twenty five years, had three children and 
said there were marital and family problems

On examination, the veteran made a clean, causal appearance, 
his attention span was adequate and he was oriented.  His 
affect was flat and he gave rather slow responses to 
questions and vague answers.  The veteran's judgment was fair 
and his insight poor.  His peer relationships were poor.  The 
veteran had trouble getting along with people and was short-
tempered.  He got depressed, cried and denied homicidal or 
suicidal ideation and auditory or visual hallucinations.  The 
diagnoses were generalized anxiety, with history of anxiety 
attacks and panic attacks, depression and history of alcohol 
and marijuana abuse now, in remission.  The veteran was 
considered moderately impaired with significant problems with 
interpersonal relationships.  

April 1995 railroad company records indicate that the veteran 
was involved in several recent incidents that resulted in 
unsafe behavior and his co-workers were reportedly afraid of 
working with him.  The veteran's anger and aggressive 
behavior caused concern for his and others' safety in the 
work setting and he was suspended pending the results of 
further evaluation.

In an April 1995 statement from Dr. Khalid, the psychiatrist 
noted that the veteran's chief complaint was depression.  The 
veteran received a letter from his supervisor to the effect 
that his behavior was quarrelsome, but said he was harassed 
at work and treated unfairly.  He described verbal 
disagreement with co-workers without threat to anyone.  The 
veteran was very upset, felt that he could not please anyone 
and was tired of fighting his battles.  He denied sleep 
difficulties and appetite problems.  He felt sad, had some 
crying spells and his concentration was poor.  His energy was 
up and down and he felt hopeless and helpless and had low 
self worth but denied any intent to hurt himself or others.  
A major stressor in his life was that his father was dying.  
Dr. Khalid reported that the veteran was angrier and more 
depressed than he was observed to be in 1993.  On 
examination, the veteran was angry, very upset about being 
there, irritable and cried easily.  He had symptoms of 
depression.  The veteran indicated he was absolutely unable 
to work at the railroad under the circumstances because he 
was unable to convince people his problems are like others' 
problems.  He was alert and oriented with no cognitive 
deficit.  There were no psychiatric features, but the veteran 
was somewhat guarded that, the doctor believed, was due not 
to paranoid ideation but to lack of awareness of the 
physician's role in the evaluation process.  The diagnostic 
impression was PTSD with major depression.  Dr. Khalid 
recommended that the veteran not return to the railroad and 
disability options be discussed.  

On an April 1995 form, evidently in conjunction with the 
veteran's application for disability benefits from the 
Railroad Retirement Board, Dr. Khalid described the veteran's 
disability as anxiety, depression and mood swings.  In April 
and May 1995 statements, Dean K. Wampler, M.D., Assistant 
Director-Occupational Medicine, said that the veteran was not 
medically cleared to work at the current time.  

According to a September 1996 VA MHC record, the veteran 
regularly attended a Vietnam survivors' group and 
participated appropriately.  He believed he had PTSD symptoms 
for twenty-five years and described a history of being angry 
and aggressive and gave an example of feeling like killing a 
person who touched his car.  While working at the railroad, 
the veteran had problems with coworkers and his temper, and 
with younger non-veteran supervisors, that led to his 
retirement due to disability.  The veteran discussed a 
strained relationship with his wife that was related to PTSD 
symptoms and indicated that he had nightmares and flashbacks 
and struck out at her.  He described washing thoroughly if he 
got dirty and realized that went back to picking up dead 
bodies in Vietnam.

In a November 1996 progress note, a VA psychologist stated 
that the veteran was first seen in 1981 due to phobic 
responses and anxiety and subsequently was treated for 
anxiety, anger responses, phobic reactions and panic attacks.  
Early treatment focused on treating his symptoms rather than 
the cause of the symptoms.  The VA psychologist noted that a 
May 1986 record indicates the veteran revealed he began 
getting anxiety attacks in 1968 and, more recently, reported 
going to a private facility emergency room due to panic 
within six months of leaving Vietnam.  According to the VA 
psychologist, many of the veteran's panic attacks and anxiety 
experiences since service may be related to external cues 
that resembled traumatic experiences while in Vietnam.  The 
veteran avoided thoughts and feelings associated with Vietnam 
until 1995 and his irritability, periodic hypervigilance and 
panic attack suggested increased arousal.  The psychologist 
stated that the veteran was discontinued from his job due to 
increasing difficulty controlling his anger and currently had 
many days when he avoided others.  The veteran had serious 
difficulties with most members of his immediate family.  In 
the VA psychologist's opinion, the veteran had symptoms of 
PTSD that led to clinical distress and impairment in all 
areas of functioning.   

In his written statements and May 1997 oral testimony at the 
RO, the veteran asserted that he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected PTSD.  He testified that his PTSD symptoms included 
sleep problems, difficulty controlling his anger, severe 
anxiety attacks, depression, inability to get along with 
people and social avoidance.  He worked for the railroad for 
approximately twenty five years and retired, after 
threatening individuals on several occasions.  His wife 
testified that she and the veteran knew each other before he 
served in Vietnam and were married one month after he 
returned.  She stated that he experienced nightmares, had 
lived in the basement of his house for a while, had 
difficulty showering with the shower door open and 
occasionally avoided showering.  Further, she indicated that 
he became upset and had jeopardized her life when a vehicle 
traveled too close behind their car and either slammed on the 
car's brakes or threatened to use a gun.  His wife reported 
that the veteran resisted going to grocery stores, kept guns 
in the house, slept with a gun nearby and was distrustful of 
people.

According to a September 1997 VA PTSD examination report, the 
veteran denied psychiatric problems prior to entering 
service.  After discharge, the veteran experienced anger 
problems that hindered his adjustment and said his wife was a 
stabilizing influence.  The veteran described having 
nightmares, flashbacks, irritability and difficulty getting 
along with people.  He worked intermittently for the railroad 
and had difficulty because of his quick temper.  
Consequently, the veteran had few friends and did little 
socializing.  He sought psychiatric intervention and was 
treated at the VA MHC where he was maintained on prescribed 
medication.

Further, on examination, the veteran was observed to be a 
well-developed, stocky male who was quite angry and used a 
great deal of profanity.  He resented even being asked his 
age and told the examiner that all that information was in 
his record.  The veteran was quite volatile, pushed his chair 
back and was uncooperative in answering questions.  He was 
alert and denied having delusions or hallucinations.  His 
intelligence was estimated to be average as judged by his 
education, fund of knowledge and vocabulary.  The veteran was 
oriented to time, place and person.  His memory for recent 
and remote events was hard to judge as he refused to answer 
too many questions.  The veteran's judgment and insight were 
poor, but he was motivated for treatment.  The Axis I 
diagnosis was PTSD, as manifested by a history of nightmares, 
flashbacks, irritable mood and outbursts of anger.  The 
examiner assigned a score of 50 on the Global Assessment of 
Functioning (GAF) scale indicating major impairment in social 
and occupational functioning.  The veteran's prognosis was 
fair with major difficulty in interpersonal relationship due 
to quick temper and his incapacity was described as 
moderately severe.

VA MHC records dated from January to March 1998 reflect the 
veteran's frustration with obtaining service connection for 
PTSD that would enable him to participate in Vietnam 
outpatient therapy at no cost.  In March 1998, a VA 
psychologist noted that the veteran was early for his 
appointment and had been granted service connection for PTSD.  
It was noted that the veteran did little around the house 
except cut grass.  He numbed his emotions, as he did not want 
to feel anything and knew he was unable to use alcohol or 
drugs to suppress his feelings.  

Service connection for was granted PTSD in the February 1998 
rating decision that awarded a 30 percent disability rating.  
The RO based its determination upon a review of service 
records and information from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (formerly known as 
the U.S. Army and Joint Services Environmental Support Group) 
that verified the veteran's exposure to combat related 
stressors in service and the recent VA examination report 
that diagnosed PTSD.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule, pertaining to mental disorders to ensure 
that current medical terminology and unambiguous criteria are 
used.  38 C.F.R. §§ 4.125 to 4.130 (1999).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R. 

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
February 1998.  The statement of the case, dated May 1998, 
referred to both the old and new regulations.  The veteran 
was afforded an opportunity to comment on the RO's action and 
did not choose to do so.  Accordingly, there is no prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the old, pre-November 1996 criteria, a 30 percent 
disability rating under Diagnostic Code 9411, 38 C.F.R. 
§ 4.132 (1996), was warranted when the veteran exhibited 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms had to result in such reduction in 
initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment.  

A 50 percent disability rating was assigned when the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired.  Id.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.  A 70 percent 
evaluation for PTSD was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id. A 100 percent evaluation was warranted (1) 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  Id.

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130, for PTSD, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (1997).  A 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) has 
held that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, pursuant to Rhodan v. West, 12 Vet. 
App. 55 (1998), the old rating criteria is for application 
previous to the effective date of the change and both the old 
and new rating criteria are for consideration as of the 
effective date of the regulatory change, November 7, 1996.

After considering all the evidence of record, it is the judgment of 
the Board that the schedular criteria for a 100 percent rating are 
met as the veteran's PTSD has effectively resulted in total 
occupational and social impairment.  The medical evidence shows 
that the veteran is unemployable due to the disability at issue.  
In April 1995, Dr. Khalid said that the veteran was angrier and 
more depressed than when examined in 1993.  The psychiatrist 
diagnosed PTSD with major depression and said that the veteran 
should not be allowed to return to work at the railroad.  The 
veteran apparently retired on disability benefits shortly 
thereafter.  Further, in November 1996, a VA psychologist noted 
that the veteran lost his job due to difficulty controlling his 
anger and had serous difficulties with most members of his 
immediate family that were increasing as he further explored his 
war time experiences.  The psychologist opined that the veteran had 
PTSD symptoms that impaired all areas of his functioning.  
Moreover, although in September 1997, a VA examiner described the 
veteran's disability as moderately severe, a GAF score of 50 was 
assigned that, under the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV) criteria, correlates to serious impairment in 
social and occupational functioning.  That VA examiner said the 
veteran's prognosis was only fair with major difficulty in 
interpersonal relationships due to quick temper.  The veteran's 
wife testified to his volatility, anger and occasional reluctance 
to maintain personal hygiene.  The evidence further indicates that 
the veteran was hypervigilant and anxious and had problems with 
panic, irritability, social avoidance and emotional numbing.  
Resolving the benefit of the doubt in the veteran's favor, the 
Board concludes that the criteria for the assignment of a 100 
percent rating for PTSD have been satisfied.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 9411 (1998).  
As a 100 percent evaluation is the highest rating available under 
either the new or old rating code, further evaluation of the 
veteran under the provisions of the old rating code is not 
required.


ORDER

An increased rating for PTSD, to 100 percent, is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

